United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                       REVISED APRIL 9, 2007
               IN THE UNITED STATES COURT OF APPEALS        November 27, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 05-41564
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROLANDO VILLANUEVA-GARCIA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 6:05-CR-23-ALL
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rolando Villanueva-Garcia (Villanueva) appeals the sentence

he received after he pleaded guilty to illegal reentry subsequent

to deportation, in violation of 8 U.S.C. § 1326.   Villanueva’s

argument that the district court failed to articulate oral and

written reasons for its upward departure from the guidelines

range of imprisonment does not amount to plain error.      See United

States v. Olano, 507 U.S. 725, 732-34 (1993); United States v.

Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir.), cert. denied,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41564
                                -2-

126 S. Ct. 2954 (2006).   Nor does his argument that the extent of

the departure was unreasonable show plain error.   See Olano, 507
U.S. at 732-34; Zuniga-Peralta, 442 F.3d at 347.

     AFFIRMED.